

117 HR 4584 IH: Healthy Forests for Hunters Act of 2021
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4584IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Stauber (for himself, Mr. LaMalfa, Mr. Bentz, Mr. Westerman, Mr. Newhouse, Mr. Obernolte, Mr. Rosendale, Mrs. Boebert, and Mr. Tiffany) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a categorical exclusion for certain forest management activities relating to early successional forests and a categorical exclusion for certain activities relating to outdoor recreation, and for other purposes.1.Short titleThis Act may be cited as the Healthy Forests for Hunters Act of 2021.2.Categorical exclusion for early successional forests(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is, consistent with the applicable forest plan, to modify, improve, enhance, or create early successional forests for wildlife habitat improvement and other purposes.(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Project goalsTo the maximum extent practicable, the Secretary concerned shall design forest management activities described in subsection (b)—(1)to meet early successional forest goals; and(2)to maximize production and regeneration of priority species, as identified in the forest plan and consistent with the capability of the treatment units.(e)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.3.Categorical exclusion for outdoor recreation(a)Categorical exclusion establishedActivities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Activities designated for categorical exclusionThe activities designated under this section for a categorical exclusion are activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is to—(1)issue, amend, replace, or extend the administrative terms of an existing or expired special use authorization, if the holder or applicant of such special use authorization is in full compliance with the terms and conditions of such special use authorization;(2)modify, remove, repair, maintain, reconstruct, or replace a facility for an existing special use authorization; (3)issue a new special use authorization or amendment to an existing special use authorization for activities that will occur on existing roads, trails, facilities, or areas approved for use in an applicable forest plan or other documented decision; (4)approve, modify, or continue special uses of National Forest System lands or public lands for less than 5 years;(5)approve, modify, or continue special use authorizations on National Forest System land that require less than 20 acres of contiguous land;(6)operate, maintain, modify, construct, reconstruct, improve, decommission, relocate, or dispose of buildings, infrastructure, or other improvements at developed recreation sites; (7)remove hazard trees for the purpose of protecting public health or safety or improving access to a recreation site; or(8)any combination of the purposes specified in paragraphs (1) through (7).(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.4.ExclusionsThe authorities provided by this Act do not apply with respect to any National Forest System lands or public lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute.5.DefinitionsIn this Act:(1)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering such lands.(2)Forest planThe term forest plan means—(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(3)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(4)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(5)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.